DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 14, 17-21 and 23-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a first current mirror having an input coupled to a discharge path of the component that generates the electrical discharge; and a sensor, the sensor coupled to an output path of the first current mirror, the sensor sensing a magnitude of the electrical discharge.”


     With respect to claim 17, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a first current mirror having an input coupled to a discharge path of the component that generates the electrical discharge; and a sensor, the sensor coupled to an output path of the first current mirror, the sensor sensing a magnitude of the electrical discharge.”

With respect to claim 23, the prior art fails to teach in combination with the rest of the limitation in claim “controller is further configured to perform a built-in self-test calibration process of measurement instruments integral to the system by: sequentially instructing the apparatus to perform a self-test of the larger system and its measurement systems by generating and internally measuring an electrical discharge at a predetermined level in a predetermined pattern; internally measuring a response to the self-test electrical discharge with the measurement circuit;
externally measuring a system response to the internally measured discharge, determining a calibration state of the external measurement circuit; and using the calibration state to adjust the external measurement circuit.”

           With respect to claim 24, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a method for controlling a reference partial discharge signal in an electric power system using the apparatus of claim 1. comprising:
generating a partial discharge for built in self test;
controlling an expected discharge magnitude of the partial discharge; and measuring an actual discharge magnitude of the partial discharge.”

                  Claim 14 is objected to due to its dependency on claim 13; claims 18-21 are objected to due to its dependency on claim 17; Claims 25-27 are objected to due to its dependency on claim 24; claims 28, 30, 31, 32 and 39 are objected to due to its dependency on claim 27; claim 29 is objected to due to its dependency on claim 28; claims 33, 34, 35 and 36 are objected to due to its dependency on claim 32; claim 37 is allowable due to its dependency on claim 36; claim 38 is allowable due to its dependency on claim 37; claim 40 is allowable due to its dependency on claim 39.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagiwada et al. (U.S. Publication No. 2013/0039377 A1).


With respect to claim 1, Kagiwada et al. discloses an apparatus for generating electrical discharge (a laser power supply device 20 which generates a radio-frequency voltage for exciting a laser gas in the discharge tube 24 by producing an electric discharge therein; para 0024, lines 1-4), comprising: a component that generates an electrical discharge (the laser power supply device 20 being the component that generates the electric discharge; para 0024, lines 1-4);
a measurement circuit configured to measure a magnitude of the electrical discharge (para 0065, lines 11-18; measuring power consumption; claim 1, lines 11-25); and
a controller configured to control the magnitudes of the electrical discharge (control apparatus 3 controls the overall operation of the gas laser apparatus 2.

With respect to claim 2, Kagiwada et al. discloses the apparatus of claim 1, wherein the controller is further configured to correct a magnitude of a subsequent discharge based on a measured magnitude of at least one previous discharge (the laser power supply output commanding unit 41 controls the generation of the laser light by controlling based on the supplied values, the radio-frequency voltage that the RF power supply unit 22 output; this is based on the power consumption of the gas laser apparatus 1 which is calculated by using the output current value and output voltage value detected by the voltage and current detection unit 29 to control the generation of the laser light and the output current value detected by the current detection unit 30 to control the driving of the blower 25; para 0028, lines 13-20).

With respect to claim 3, Kagiwada et al. discloses the apparatus of claim 1, wherein the component that generates an electrical discharge is a gas discharge tube (gas discharge tube 24 shown in Fig. 1).

With respect to claim 22, Kagiwada et al. discloses a system, comprising:
an electric power system comprising a partial discharge measurement component; and the apparatus of claim 1 configured to generate electrical discharges (a laser power supply device 20 which generates a radio-frequency voltage for exciting a laser gas in the discharge tube 24 by producing an electric discharge therein; para 0024, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kagiwada et al. (U.S. Publication No. 2013/0039377 A1) in view of Qian (U.S. Publication No. 2018/0114688 A1).

With respect to claim 4, Kagiwada et al. discloses the apparatus of claim 3.
Kagiwada et al. does not disclose further comprising a switched inductance, wherein the electrical discharge is generated by the switched inductance applying a voltage impulse to the gas discharge tube.
  Qian discloses a switched inductance, wherein the electrical discharge is generated by the switched inductance applying a voltage impulse to the gas discharge tube (para 0040, lines 1-14).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. to include further comprising a switched inductance, wherein the electrical discharge is generated by the switched inductance applying a voltage impulse to the gas discharge tube as taught by Qian to effectively help store and release energy.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kagiwada et al. (U.S. Publication No. 2013/0039377 A1) in view of Shoji et al. (U.S. Patent No. 6,124,680).


With respect to claim 8, Kagiwada et al. discloses the apparatus of claim 3.
Kagiwada does not disclose further comprising:
a stepped DC voltage source; and
a resistance element coupled in series between the stepped DC voltage source and the gas discharge tube; wherein the controller is further configured to generate the discharge by applying the stepped DC voltage through the resistance element to the gas discharge tube.
Shoji et al. discloses a stepped DC voltage source (a voltage source 15 shown in Fig. 1); and
a resistance element [Z1 and Z2] (see Fig. 1) coupled in series between the stepped DC voltage source (a voltage source 15 shown in Fig. 1) and the gas discharge tube (see discharge tube 16 shown in Fig. 1); wherein the controller is further configured to generate the discharge by applying the stepped DC voltage through the resistance element to the gas discharge tube (col. 3, lines 61-67).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. to include a stepped DC voltage source; and a resistance element coupled in series between the stepped DC voltage source and the gas discharge tube; wherein the controller is further configured to generate the discharge by applying the stepped DC voltage through the resistance element to the gas discharge tube as taught by Shoji et al. to effectively help store and release energy.

With respect to claim 9, the combination of Kagiwada and Shoji et al. discloses the apparatus of claim 8, wherein the controller is further configured to control the magnitude of the discharge by varying the stepped DC voltage (see Shoji et al. col. 3, lines 61-67).

(see Shoji et al. col. 13, lines 30-48).

With respect to claim 11, the combination of Kagiwada and Shoji et al. discloses the apparatus of claim 8, and further comprising a shunt capacitance element coupled in parallel with the gas discharge tube, wherein the magnitude of the discharge is controlled by adjusting a capacitance of the shunt capacitance element (see Shoji et al. col. 13, lines 30-48).

With respect to claim 12, the combination of Kagiwada and Shoji et al. discloses the apparatus of claim 8, and further comprising a capacitance element coupled in series with the gas discharge tube, wherein the magnitude of the discharge is controlled by adjusting a capacitance of the capacitance element (see Shoji et al. col. 13, lines 30-48).


Claim 5, 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kagiwada et al. (U.S. Publication No. 2013/0039377 A1) in view of Qian (U.S. Publication No. 2018/0114688 A1) as applied to claim 4 above and further in view of Shoji et al. (U.S. Patent No. 6,124,680).

With respect to claim 5, the combination of Kagiwada et al. and Qian discloses the apparatus of claim 4.
 The combination of Kagiwada et al. and Qian does not disclose further comprising a resistance element coupled in series between the switched inductance and the gas discharge tube, wherein the magnitude of the electrical discharge is controlled by adjusting a resistance of the resistance element.
[Z1-Z4] (see Fig. 2) coupled in series between the switched inductance [Q1 and Q2] (see Fig. 2) and the gas discharge tube [16] (see Fig. 2), wherein the magnitude of the electrical discharge is controlled by adjusting a resistance of the resistance element (col. 13, lines 30-48).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. and Qian to include further comprising a resistance element coupled in series between the switched inductance and the gas discharge tube, wherein the magnitude of the electrical discharge is controlled by adjusting a resistance of the resistance element as taught by Shoji et al. to predictably select the magnitude of the impedance with an on and off timing of Q1 and Q2 adjustment (col. 14, lines 40-48).


With respect to claim 6, the combination of Kagiwada et al. and Qian discloses the apparatus of claim 4.
The combination of Kagiwada et al. and Qian does not disclose further comprising a shunt capacitance element coupled in parallel with the gas discharge tube, wherein the magnitude of the discharge is controlled by adjusting a capacitance of the shunt capacitance element.
Shoji et al. discloses further comprising a shunt capacitance element [Cr] (see Fig. 2) coupled in parallel with the gas discharge tube (see discharge tube 16 shown in Fig. 2), wherein the magnitude of the discharge is controlled by adjusting a capacitance of the shunt capacitance element (col. 14, lines 40-48).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. and Qian to include further comprising a shunt capacitance element coupled in parallel with the gas discharge tube, wherein the magnitude of (col. 14, lines 40-48).



With respect to claim 7, the combination of Kagiwada et al. and Qian discloses the apparatus of claim 4.
The combination of Kagiwada et al. and Qian does not disclose further comprising a capacitance element coupled in series with the gas discharge tube, wherein the magnitude of the discharge is controlled by adjusting a capacitance of the capacitance element.
  Shoji et al. discloses further comprising a capacitance element [C2] (see Fig. 3) coupled in series with the gas discharge tube (see discharge tube 16 shown in Fig. 1), wherein the magnitude of the discharge is controlled by adjusting a capacitance of the capacitance element (col. 14, lines 40-48).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. and Qian to include further comprising a capacitance element coupled in series with the gas discharge tube, wherein the magnitude of the discharge is controlled by adjusting a capacitance of the capacitance element as taught by Shoji et al. to predictably select the magnitude of the impedance with an on and off timing of Q1 and Q2 adjustment (col. 14, lines 40-48).


With respect to claim 15, the combination of Kagiwada et al. and Qian discloses the apparatus of claim 1.

   Shoji et al. discloses wherein the measurement circuit comprises a sense resistor in a discharge path of the electrical discharge (see Z1-Z4) (see Fig. 2).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. and Qian to include wherein the measurement circuit comprises a sense resistor in a discharge path of the electrical discharge as taught by Shoji et al. to predictably select the magnitude of the impedance with an on and off timing of Q1 and Q2 adjustment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kagiwada et al. (U.S. Publication No. 2013/0039377 A1) in view of Qian (U.S. Publication No. 2018/0114688 A1) as applied to claim 4 above and further in view of Fore, SR et al. (U.S. Publication No. 2004/0193303 A1).

With respect to claim 16, the combination of Kagiwada et al. and Qian discloses the apparatus of claim 1.
The combination of Kagiwada et al. and Qian discloses wherein the measurement circuit comprises a Hall sensor in a discharge path of the electrical discharge.
 The combination of Kagiwada et al. and Qian discloses wherein the measurement circuit comprises a Hall sensor in a discharge path of the electrical discharge (para 0084).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kagiwada et al. and Qian to include wherein the measurement circuit comprises a Hall sensor in a discharge path of the electrical discharge as taught by Fore, SR et al. to predictably allow for higher accuracy and stable flow.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866